IN THE SUPREME COURT OF THE STATE OF NEVADA


                  THE STATE OF NEVADA,                                  No. 69574
                                    Appellant,
                                vs.
                  MARIO JESUS QUEVEDO,
                                    Respondent.
                                                                                FILED
                                                                                APR 0 1 2016

                                       ORDER DISMISSING APPEAL
                              This is an appeal from a district court order granting a motion
                  to dismiss. First Judicial District Court, Carson City; James E. Wilson,
                  Judge.
                              Appellant has filed a motion to dismiss this appeal. We elect
                  to treat the motion as a motion to withdraw this appeal voluntarily.
                  Cause appearing, we grant the motion, and we
                              ORDER this appeal DISMISSED.




                  Cherry


                  CC:   Hon. James E. Wilson, District Judge
                        Attorney General/Carson City
                        Carson City District Attorney
                        Robert B. Walker
                        Carson City Clerk



SUPREME COURT
         OF
      NEVADA


(CI) 1947A    e